— Appeal by the defendant from a judgment of the County Court, Westchester County (West, J.), rendered August 18, 1988, convicting him of criminal possession of stolen property in the third degree, unauthorized use of a vehicle in the third degree and possession of burglar’s tools, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the constitutional validity of his sentence is unpreserved for appellate review (see, People v Mateo, 144 AD2d 388; People v McDermott, 142 AD2d 652) and, in any event, is devoid of merit (see, People v Jones, 39 NY2d 694). Moreover, the sentence imposed was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80). Mangano, J. P., Kunzeman, Rubin, Eiber and Balletta, JJ., concur.